Dismissed; Opinion issued January 15, 2013.




                                          In The
                                QI:ourt of Appeals
                      llrtft}f mistrict of Wexa.s at malla.s
                                   No. 05-12-00075-CV

              WILLIAM CASH, JR AND ALL OCCUPANTS, Appellants

                                             v.
                          WELLS FARGO BANK, N.A., Appellee


                     On A.ppeal from the Comity Court at Law No. 4
                                  Dallas County, Texas
                         Trial Court Cause No. CC-11-07988-D


                           MEMORANDUM OPINION
              Before Chief Justice Wright and Justices Francis and Lang-Miers

      The Court has before it appellant's December 28, 2012 motion to dismiss appeal. See TEX.

R. APP. P. 42.l(a). We GRANT the motion and DISMISS the appeal.



                                                         PERCURJAM




120075F.P05
-.   -·------~-~~---·   ---·---   --------~----·-·--·----·--   --------------------------   --·--------~------   --------   --------   ·---   --------·---------~---   --   -------- --




                                                                 <!rourt of Appeals
                                                       lJitfth, 1District of Wexas at 1Dallas
                                                                              JUDGMENT
                  WILLIAM CASH, JR. AND ALL                                                      Appeal from the County Court at Law No. 4
                  OCCUPANTS, Appellants                                                          ofDallas County, Texas. (Tr.Ct.No. CC-11-
                                                                                                 07988-D).
                 No. 05-12-00075-CV                              V.                              Opinion delivered per curiam before Chief
                                                                                                 Justice Wright and Justices Francis and
                  WELLS FARGO BANK, N.A., Appellee                                               Lang-Miers.


                      Based on the Court's opinion of this date, this appeal is DISMISSED. Appellee is
                  ORDERED to recover its costs of this appeal from appellants.



                                                     January 15, 2013
                  Judgment e n t e r e d - - - - - - - - - - - - - - - - -